Determination of respondent Chancellor of the New York City Department of Education, dated August 30, 2007, terminating petitioner’s employment, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Emily Jane Goodman, J.], entered March 12, 2008) dismissed, without costs.
The determination is supported by substantial evidence in the record (see Matter of Berenhaus v Ward, 70 NY2d 436, 443-444 [1987])—including global positioning software records, petitioner’s time cards, and eyewitness testimony—establishing that petitioner left work early on 63 occasions over a four-month period and submitted falsified time cards for his work on those dates. Given these circumstances, the penalty is not excessive (see CPLR 7803 [3]; Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222, 234-236 [1974]). Concur— Gonzalez, P.J., Buckley, Catterson, McGuire and Renwick, JJ.